Opinion issued March 1, 2007	 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00067-CR
____________

CARLOS MENDOZA, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 228th District Court 
Harris County, Texas
Trial Court Cause No. 1077076



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Carlos Mendoza, Jr., and signed a final judgment in this case on December 15, 2006. 
Appellant did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was January 15, 2007 30 days after sentencing.  See Tex. R. App. P.
26.2(a)(1).  
	Appellant filed a notice of appeal on January 22, 2007, three days after the
deadline.  Notice of appeal was deposited in the mail on January 18, 2007 according
to the postmark on the copy of the envelope included in the clerk's record.  Because
the notice of appeal was mailed after the filing deadline, it did not comply with Rule
9.2 of the Texas Rules of Appellate Procedure, the "mailbox rule.  Although the
notice of appeal was filed within the 15-day time period for filing a motion for
extension of time to file notice of appeal, no such motion for extension of time was
filed.  See Tex. R. App. P. 26.3.
	An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss the appeal for lack of jurisdiction.
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).